JUSTICE MILLER, concurring: Although I did not take part in the consideration or disposition of the previous motion in this case, I believe it is appropriate for me to participate in the resolution of the petitioners’ present request that we now appoint judges to replace those of us who found it necessary to recuse ourselves from the earlier motion. As the petitioners recognize, in urging the recused members of the court to participate in this aspect of the present proceeding, this part of the current motion raises important questions involving the internal procedures of our court, and therefore the participation of all members in its consideration and disposition is proper. See Perlman v. First National Bank, 60 Ill. 2d 529, 530 (1975) (Underwood, C.J., dissenting). I concur in the court’s decision to deny the petitioners’ request for the temporary appointment, or assignment, of justices. The petitioners contend that our assignment power, found in article VI, section 16, of the Illinois Constitution, enables this court to appoint substitute members who may sit in our stead if we are required to recuse ourselves in a particular case. Section 16 provides, “The Supreme Court may assign a Judge temporarily to any court and an Associate Judge to serve temporarily as an Associate Judge on any Circuit Court.” Ill. Const. 1970, art. VI, § 16. With respect to this court, however, the preceding power is necessarily limited to the filling of vacancies in the office of judge of the Supreme Court; the composition of this court, unlike the composition of the appellate court and the circuit courts, is fixed by the Constitution, and we have no authority to alter the number of judges on the court. Article VI, section 3, states, “The Supreme Court shall consist of seven Judges.” Ill. Const. 1970, art. VI, § 3. There is no provision that permits us to enlarge our own number, even on a temporary basis, whether through the assignment power or any other means. Discussing the operation of sections 3 and 16 of article VI of the Constitution as they relate to this court, Justice Simon explained in Madden v. Cronson, 114 Ill. 2d 504, 517 (1986) (Simon, J., specially concurring): “Nothing in either provision suggests that the temporary assignment authority can be exercised merely to ‘replace’ a judge who has recused himself. As I understand the constitutional scheme, our power to make temporary assignments to this court, the sole court in this State for which the exact number of offices is defined in the Constitution, extends only to filling vacancies in office.” For these reasons, I would continue to adhere to the procedure followed in Perlman v. First National Bank, 60 Ill. 2d 529 (1975), and I join the majority decision here to deny the petitioners’ request for the temporary appointment of judges to replace members of this court who have recused themselves. CHIEF JUSTICE FREEMAN and JUSTICE BILANDIC join in this concurrence.